UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT DINGLE JR.,

                             Plaintiff,

                       -v-                                        19-CV-11533 (JMF)

                                                             MEMORANDUM OPINION
UNITED STATES DEPARTMENT OF
                                                                 AND ORDER
EDUCATION and COAST PROFESSIONALS
INC.,

                             Defendants.

JESSE M. FURMAN, United States District Judge:

         Plaintiff, proceeding pro se, filed a proposed Order to Show Cause why preliminary
injunctive relief should not be granted. See ECF No. 3. The Court declines to sign the proposed
Order in the absence of any showing that Plaintiff is likely to suffer irreparable harm and that he
is likely to succeed on the merits of his case. See UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc.,
660 F. 3d 643, 648 (2d Cir. 2011). If Plaintiff believes that he is entitled to relief, he may file an
appropriate motion, supported by appropriate evidence, seeking such relief. Accordingly,
Plaintiff’s request for an order to show cause is denied.

        Under Title 28, United States Code, Section 1404(a), a district court has discretion to
transfer venue to any other district where a case might have been brought “for the convenience of
parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a); see, e.g., New York Marine
and General Ins. Co. v. Lafarge North America, Inc., 599 F.3d 102, 112 (2d Cir. 2010)
(discussing the factors to be considered in determining whether to transfer venue). Because
Plaintiff lives in Cambria Heights, most if not all of the events giving rise to this lawsuit would
seem to have occurred in the Eastern District of New York. Accordingly, the Court is inclined to
exercise its discretion under Section 1404(a) by transferring this case to the Eastern District of
New York. See 28 U.S.C. § § 1391(b) (providing that a civil action may be brought in, among
other districts, a district “in which a substantial part of the events or omissions giving rise to the
claim occurred, or a substantial part of property that is the subject of the action is situated).

        Accordingly, it is hereby ORDERED that Plaintiff is to show cause in writing no later
than January 3, 2020, why this case should not be transferred to the Eastern District of New
York. If Plaintiff files a response to this Order, Defendants may file a response to Plaintiff no
later than the later of January 17, 2020, or one week after entry of a notice of appearance. If
Plaintiff does not respond to this Order by January 3, 2020, the Court will transfer the case to
the Eastern District of New York without further notice.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

       Although Plaintiff has consented to receive electronic service, see ECF No. 4, the Clerk
of Court is directed to mail a copy of this Order to Plaintiff out of an abundance of caution.

       SO ORDERED.

 Dated:   December 18, 2019
          New York, New York

                                                              JESSE M. FURMAN
                                                            United States District Judge




                                                2
